Drawings
The drawings were received on 7/22/2021.  These drawings are acceptable.
REASONS FOR ALLOWANCE
Claims 1, 2, and 4-17 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a terminal tractor comprising: a cabin; a parking brake system comprising a parking brake handle located in the cabin for activating a wheel brake, the parking brake handle having a lowered position where the wheel brake is disengaged and a raised position where the wheel brake is engaged; and a parking brake setting device located in the cabin that is configured to be located beneath a head of the parking brake handle with the parking brake handle in the raised position to provide an indication that the parking brake handle is in the raised position; wherein the parking brake setting device comprises an electrical connector that connects to a door lock system to close a circuit with the parking brake setting device located beneath the head of the parking brake handle and disconnects from the door lock system to open the circuit with the parking brake setting device removed from beneath the head of the parking brake handle, as required by claim 1; and a method of controlling usage of a parking brake of a terminal tractor, the method comprising: placing a parking brake handle in a raised position to engage a wheel brake, the parking brake located in a cabin of the terminal tractor; locating a parking brake setting device beneath a head of the parking brake handle; and closing a circuit by connecting an electrical connector of the parking brake setting device to an electrical connector of a door lock system, wherein the parking brake setting device comprises the electrical connector that connects to the door lock system to close the circuit with the parking brake setting device located beneath the head of the parking brake handle and disconnects from the door lock system to open the circuit with the parking brake setting device removed from beneath the head of the parking brake handle, as required by claim 10.  White (U.S. Patent No. 4,532,826 A), Hawkins (U.S. Patent No. 3,508,625 A), Barr (U.S. Patent No. 5,760,683 A), Wills (U.S. Patent No. 5,839,304 A),  and Smith et al. (U.S. P.G. Publication No. 2008/0141503 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, wherein the parking brake setting device comprises an electrical connector that connects to a door lock system to close a circuit with the parking brake setting device located beneath the head of the parking brake handle and disconnects from the door lock system to open the circuit with the parking brake setting device removed from beneath the head of the parking brake handle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL D YABUT/Primary Examiner, Art Unit 3656